ANSTEAD, Chief Judge,
dissenting:
In this negligence action for personal injuries, I do not believe the appellee sustained its heavy burden to demonstrate the absence of genuine issues of material fact entitling it to summary judgment. There is no question but that the record, consisting of Mrs. Pearce’s expert’s affidavit, does not factually pinpoint the cause of her fall or the unsafe condition alleged to exist. However, in my view it was not her burden to do so in response to a motion for summary judgment. In addition, the expert’s affidavit, while fuzzy in its particulars, does state an opinion, predicated upon an examination of Mrs. Pearce’s statement and an examination of the premises in question, that an unsafe condition on appellee’s premises caused Mrs. Pearce’s fall. I would reverse for further development of the facts.